Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/24/2020 and 2/26/2021 have been considered by the examiner.	

Specification
The specification submitted 6/24/2020 has been accepted by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
From claim 11: “a connection element disposed in an active portion of the peripheral circuit area including a first junction connected to a second PC via that connects a high voltage and a second junction that connects the first PC via”
From claim 15: “a first row decoder having a first upper surface uncovered by the memory cell array… a second row decoder having a second upper surface uncovered by the memory cell array… first common source switches having a third upper surface uncovered by the memory cell array… second common source switches having a fourth upper surface uncovered by the memory cell array”
From claim 16: “a page buffer having a fifth upper surface covered by the memory cell array and connected to the plurality of cell strings through vias penetrating the memory cell array”
From claim 17: “control logic having a fifth upper surface covered by the memory cell array”
From claim 18: “a buffer having a fifth upper surface uncovered by the memory cell array”
From claim 19: “

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US # 20090121271) in view of Yoon (US # 20120051143).

Regarding Claim 1, Son (US # 20090121271) teaches a nonvolatile memory device (see Fig. 6 and corresponding text) comprising:
a memory cell area (the region above and including layer 332) including at least one cell structure (cells correspond to each layer 126) and a source/drain interconnection (332 interconnects with the source/drain 117b; [0113]);
a peripheral circuit area (layer 330 and below) on which the memory cell area is mounted, including a buried area (under 332) covered by the memory cell area and a first exposed area (area to the right of 332 in Fig. 6) uncovered by the memory cell area;
a first peripheral circuit (PC) via (interconnection part extending vertically from 328 on the far-right) extending from the first exposed area; and
a first common source (CS) via (interconnection part extending vertically from 332 on the far-right) extending from the source/drain interconnection,
wherein the first PC via and the first CS via are connected by a first wire (shown on top of layer 340 at the far-right) disposed outside the at least one cell structure that provides a bias voltage to the source/drain interconnection ([0109] teaches that signals are sent through these vias to the source/drain regions).

Although Son discloses much of the claimed invention, it does not explicitly teach the memory device wherein the source/drain interconnection comprises a common source plate.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Yoon (US # 20120051143) teaches a similar memory device (see Fig. 36 and 37 and corresponding text near [0397]) wherein the source/drain interconnection comprises a common source plate (315).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the source, taught in Son, as suggested by Yoon. Specifically, the modification suggested by Yoon would be to employ a memory device wherein the source/drain interconnection comprises a common source plate. The rationale for this modification is that a common source plate provides exhibit improved electrical current requirements and may enable use of higher resistivity materials as source line material, compared to cell arrays with conventional linear source lines. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of common source plates are well known in the art (see MPEP 2144.01).


Regarding Claim 2, Son teaches the nonvolatile memory device of claim 1, wherein the buried area is centrally disposed on the peripheral circuit area (shown in Fig. 6), and the peripheral circuit area further includes a second exposed area (far-left side where another via extends down) uncovered by the memory cell area, wherein the first exposed area and the second exposed area are disposed on opposing sides of the buried area (shown).

Regarding Claim 7, Yoon, as applied to claim 5, teaches the nonvolatile memory device of claim 1, wherein the common source plate is disposed between the at least one cell structure and the buried area (shown directly under the memory cells in Fig. 36).

Regarding Claim 8, Yoon, as applied to claim 5, teaches the nonvolatile memory device of claim 7, wherein the at least one cell structure comprises multiple cell structures spaced apart on the common source plate and separated by respective word line cuts (shown in Fig. 2 showing multiple memory blocks BLK, and see also Fig. 6 showing that the CSL is contacting all the strings BLn while each set of three is separated; and this is also reinforced by the teaching of Fig. 36 showing separation of the WLs in the 3rd direction).

Regarding Claim 9, see the rejection of claim 1.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US # 20090121271) in view of Yoon (US # 20120051143) and further in view of Hwang (US # 20160163386).

Regarding Claim 5, although Son in view of Yoon discloses much of the claimed invention, it does not explicitly teach the nonvolatile memory device of claim 2, wherein the peripheral circuit area further includes a third exposed area uncovered by the memory cell area, wherein the third exposed area extends in a first direction, and the first exposed area and the second exposed area extend in a second direction perpendicular to the first direction.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar nonvolatile memory device (see Figs. 4-5 and corresponding text) wherein a peripheral circuit area (120, 130, 140, I/O PAD) at a lower level than a memory cell structure (110) further includes a third exposed area (I/O PAD) uncovered by the memory cell area, wherein the third exposed area extends in a first direction (shown), and a first exposed area (120-1) and the second exposed area (120-2) extend in a second direction (shown as “3rd direction) perpendicular to the first direction.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the under-memory circuitry, taught in Son in view of Yoon, as suggested by Hwang. Specifically, the modification suggested by Hwang would be to employ a nonvolatile memory device of claim 2, wherein the peripheral circuit area further includes a third exposed area uncovered by the memory cell area, wherein the third exposed area extends in a first direction, and the first exposed area and the second exposed area extend in a second direction perpendicular to the first direction. The rationale for this modification is that such a PAD provides I/O functionality. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of such features are well known in the art (see MPEP 2144.01).

Regarding Claim 6, Hwang, as applied to claim 5, teaches the nonvolatile memory device of claim 5, wherein the third exposed area include circuits configured to communicate with an external device (input/output circuitry).


Allowable Subject Matter

Claims 15-20 are allowed.

Regarding Claim 15, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including second common source switches having a fourth upper surface uncovered by the memory cell array, and configured to bias the common source plate through fourth wires extending upward from the fourth upper surface.

Claims 16-20 are allowable based on their dependency to claim 15.

Claims 3-4 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899